IN THE COURT OF APPEALS OF OHIO
                  THIRD APPELLATE DISTRICT
                      PAULDING COUNTY




IN RE: THE ADOPTION OF:                        CASE NO. 11-21-06

    B.M.S.,

[SAMANTHA S. - APPELLANT]                      OPINION




          Appeal from Paulding County Common Pleas Court
                          Probate Division
                      Trial Court No. 20215007

                        Judgment Affirmed

                   Date of Decision: April 4, 2022




APPEARANCES:

    Ian A. Weber for Appellant

    Shane M. Lee for Appellee
Case No. 11-21-06


ZIMMERMAN, P.J.

       {¶1} Appellant, Samantha S. (“Samantha”), appeals the judgment of the

Paulding County Probate Court finding that she failed to timely object to the petition

to adopt B.M.S. filed by Appellee, Evelyn L. S. (“Evelyn”). For the reasons that

follow, we affirm.

       {¶2} Samantha is the biological mother of B.M.S. and Evelyn is the maternal

grandmother of B.M.S. On May 3, 2021, Evelyn filed a petition to adopt B.M.S. in

the trial court. Samantha was sent notice of hearing on petition for adoption (Form

18.2) on May 10, 2021, and proof of service of that notice was filed in the trial court

on May 15, 2021. A hearing on the petition was scheduled for July 12, 2021 by the

trial court.

       {¶3} On May 17, 2021, Samantha filed a financial disclosure form with the

trial court for the purpose of determining her eligibility for court-appointed counsel.

Thereafter, on May 21, 2021, the trial court appointed counsel for Samantha.

       {¶4} On June 23, 2021, the trial court issued an order converting the July 12,

2021 adoption hearing to a pre-trial conference and continued the final adoption

hearing until August 19, 2021.

       {¶5} On August 19, 2021, Evelyn and Samantha appeared in the trial court

for the adoption hearing. However, prior to the commencement of the hearing,

Evelyn requested that the trial court determine that Samantha’s consent (to the


                                         -2-
Case No. 11-21-06


adoption) was not necessary due to her failure to timely file an objection to the

petition pursuant to R.C. 3107.11. The trial court scheduled a briefing schedule for

the parties on the issue and vacated the adoption hearing.

       {¶6} On October 19, 2021, the trial court issued its order determining that

Samantha’s consent to the adoption of B.M.S. was not required due to her failure to

timely object to Evelyn’s petition.

       {¶7} Samantha timely appeals and raises one assignment of error for our

review.

                               Assignment of Error

       The Trial Court improperly found that the biological mother
       requesting Court Appointed Counsel was not a valid objection
       pursuant to R.C. 3017.07(K) [sic].

       {¶8} In her sole assignment of error, Samantha argues that the trial court erred

by determining that her consent to the adoption is not required. Specifically,

Samantha argues that the trial court erred by determining that her request for court-

appointed counsel (i.e., her submission of a financial disclosure form) does not

constitute a valid, and thus, timely objection to Evelyn’s adoption petition under

R.C. 3107.07(K).

                                 Standard of Review

       {¶9} Samantha’s sole assignment of error challenges the trial court’s

interpretation and application of R.C. 3107.07.         “We review a trial court’s


                                         -3-
Case No. 11-21-06


interpretation and application of a statute under a de novo standard of review.” In

re Adoption of A.N., 3d Dist. Union No. 14-12-27, 2013-Ohio-3871, ¶ 20, quoting

In re Adoption of R.M.P., 11th Dist. Trumbull Nos. 2011-T-0041 and 2011-T-0042,

2011-Ohio-6841, ¶ 10, (citation omitted), and citing In re Adoption of O.N.C., 3d

Dist. Crawford No. 3-10-10, 2010-Ohio-5187, ¶ 11.

                                       Analysis

       {¶10} The sole issue before this court is whether or not the filing of

Samantha’s financial disclosure form in the trial court (necessary for the

appointment of court-appointed counsel) on May 17, 2021 constituted an objection

to Evelyn’s petition to adopt B.M.S. under R.C. 3107.11.

       {¶11} R.C. 3107.07(K) provides that a consent to adoption is not required by

“a juvenile court, agency, or person given notice of the petition pursuant to division

(A)(1) of section 3107.11 of the Revised Code that fails to file an objection to the

petition within fourteen days after proof is filed pursuant to division (B) of that

section that the notice was given”.

       {¶12} Here, the record supports that Samantha was served with notice of the

adoption hearing by the trial court sometime after May 10, 2021 and prior to May

15, 2021. That notice included the following warning pursuant to R.C. 3107.11(B):

       Upon the filing of a petition for adoption that alleges that a parent has
       failed without justifiable cause to provide more than de minimis
       contact with the minor or to provide for the maintenance and support


                                         -4-
Case No. 11-21-06


      of the minor, the clerk of courts shall send a notice to that parent with
      the following language in boldface type and in all capital letters:

      “A FINAL DECREE OF ADOPTION, IF GRANTED, WILL
      RELIEVE YOU OF ALL PARENTAL RIGHTS AND
      RESPONSIBILITIES, INCLUDING THE RIGHT TO
      CONTACT THE MINOR, AND, EXCEPT WITH RESPECT TO
      A SPOUSE OF THE ADOPTION PETITIONER AND
      RELATIVES OF THAT SPOUSE, TERMINATE ALL LEGAL
      RELATIONSHIPS BETWEEN THE MINOR AND YOU AND
      THE MINOR'S OTHER RELATIVES, SO THAT THE MINOR
      THEREAFTER IS A STRANGER TO YOU AND THE
      MINOR'S FORMER RELATIVES FOR ALL PURPOSES. IF
      YOU WISH TO CONTEST THE ADOPTION, YOU MUST
      FILE AN OBJECTION TO THE PETITION WITHIN
      FOURTEEN DAYS AFTER PROOF OF SERVICE OF NOTICE
      OF THE FILING OF THE PETITION AND OF THE TIME
      AND PLACE OF HEARING IS GIVEN TO YOU. IF YOU WISH
      TO CONTEST THE ADOPTION, YOU MUST ALSO APPEAR
      AT THE HEARING. A FINAL DECREE OF ADOPTION MAY
      BE ENTERED IF YOU FAIL TO FILE AN OBJECTION TO
      THE ADOPTION PETITION OR APPEAR AT THE
      HEARING.”

R.C. 3107.11(B) (Apr. 7, 2009 to Sept. 29, 2021) (current version at R.C.

3107.11(B) (Sept. 30, 2021)); (Doc. Nos. 12, 13, 16, 17). Further, the trial court

also provided a separate notice of the right to counsel, which informed Samantha of

how to receive the appointment of a court-appointed attorney. Hence, the trial court

notified Samantha of her right to object to the petition and her right to have an

attorney as required by law.

      {¶13} The record is clear to us that the notice of objection and the notice of

the right to counsel were separate and distinct notices involving two separate


                                        -5-
Case No. 11-21-06


procedures. Moreover, this court has previously determined that anything short of

filing an objection does not constitute an objection under R.C. 3107.07(K). See In

re Adoption of M.L., 3d Dist. Shelby No. 17-21-05, 2021-Ohio-2805. Therefore,

we conclude that Samantha’s filing of her financial disclosure form in the trial court

was not an objection to the petition for adoption, just a request for the appointment

of an attorney pursuant to notice.

       {¶14} Accordingly, Samantha’s sole assignment of error is overruled.

       {¶15} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                 Judgment Affirmed

MILLER and WILLAMOWSKI, J.J., concur.

/jlr




                                         -6-